 

Exhibit 10.1

 

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

Amendment (this “Amendment”) dated as of September 27, 2016 to the Executive
Employment Agreement (the “Agreement”) dated October 13, 2015, by and between
Checkpoint Therapeutics, Inc. (the “Company” or “Checkpoint”) and James F.
Oliviero III (“Oliviero”). All capitalized terms not otherwise defined herein
shall have the meanings given to them in the Agreement.

 

WHEREAS, on October 13, 2015, Oliviero received a grant of 1,000,000 restricted
shares of Checkpoint common stock, $0.0001 par value, and pursuant to the
Agreement 333,333 of such shares (the “Shares”) are set to vest over time in
four equal annual installments beginning on the Effective Date;

 

WHEREAS, on September 27, 2016, Oliviero and the Company agreed to amend the
vesting schedule in the Agreement;

 

WHEREAS, the Company believes that it is in its best interest to amend the
vesting schedule in the Agreement; and

 

WHEREAS, the Company and Oliviero have agreed to amend the Agreement.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties agree as follows:

 

1.            Amendments.

 

Section 3.4.3 of the Agreement with regard to the Shares shall be amended by
deleting the phrase “One-third of the Shares will vest over time in four equal
annual installments beginning on the Effective Date. One-third of the Shares
will vest in three equal parts based on the Company’s achievement of
fully-diluted Market Capitalization of $250,000,000, $500,000,000, and
$750,000,000 respectively. For purposes of this Agreement, “Market
Capitalization” shall be determined by multiplying the total shares of the
Company’s common stock that are outstanding (including common stock issuable
upon conversion, exchange or exercise of any derivative security, including
without limitation, options, warrants, convertible equity or debt or restricted
equity) by the last reported closing price of the Company’s common stock on a
nationally recognized exchange or in the over-the-counter market. The final
third will vest in two equal installments as follows: (i) one installment will
vest upon the earlier of (A) the Company’s first Corporate Development
Transaction (as defined below) or (B) the first FDA approval of a Company
product or medical device, and (ii) the second installment will vest upon the
earlier of (A) the Company’s second Corporate Development Transaction (as
defined below) or (B) a second FDA approval of a Company product or medical
device” and inserting the following:

 

 

 

 

The Shares will vest over time pursuant to the following schedule:

 

Vesting Date   Number of Shares Vested       October 13, 2017   166,667 October
13, 2018   83,333 October 13, 2019   83,333 The first date that the Company
achieves a fully-diluted Market Capitalization (as defined in the Employment
Agreement) of $250,000,000   111,111 The first date that the Company achieves a
fully-diluted Market Capitalization (as defined in the Employment Agreement) of
$500,000,000   111,111 The first date that the Company achieves a fully-diluted
Market Capitalization (as defined in the Employment Agreement) of $750,000,000  
111,111 The earlier to occur of: (A) the Company’s first Corporate Development
Transaction (as defined in the Employment Agreement) or (B) the first FDA
approval of a Company product or medical device   166,667 The earlier to occur
of: (A) the Company’s second Corporate Development Transaction (as defined in
the Employment Agreement) or (B) a second FDA approval of a Company product or
medical device   166,667

 

For purposes of this Agreement, “Market Capitalization” shall be determined by
multiplying the total shares of the Company’s common stock that are outstanding
(including common stock issuable upon conversion, exchange or exercise of any
derivative security, including without limitation, options, warrants,
convertible equity or debt or restricted equity) by the last reported closing
price of the Company’s common stock on a nationally recognized exchange or in
the over-the-counter market.

 

2.            Effect on the Agreement.

 

(a)          Upon the effectiveness of this Amendment, each reference in the
Agreement to “this Agreement” “hereunder”, “hereof”, “herein” or words of like
import shall mean and be a reference to the Agreement as amended hereby.

 

(b)          Except as expressly amended, the Agreement and all other documents
and agreements executed and/or delivered in connection therewith, shall remain
in full force and effect.

 

3.            Governing Law.

 

This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns and shall be governed by and
construed in accordance with the laws of the State of New York without regard to
its conflict of laws principles.

 

 - 2 - 

 

 

4.            Counterparts.

 

This Amendment may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, Checkpoint Therapeutics, Inc. and James F. Oliviero III have
executed this Amendment to the Executive Employment Agreement as of the date
first written above.

 

  CHECKPOINT THERAPEUTICS, INC.       By: /s/ Michael S. Weiss     Michael S.
Weiss     Executive Chairman       /s/ James F. Oliviero III   James F. Oliviero
III

 

 - 3 - 

 

